229 S.W.3d 204 (2007)
In re the Matter of Andrea Marie O'SHEA, Appellant,
v.
Scoey James WILLS, Respondent.
No. ED 88686.
Missouri Court of Appeals, Eastern District, Division Three.
May 29, 2007.
Application for Transfer Denied July 18, 2007.
Application for Transfer Denied August 21, 2007.
Alice C. Kramer, Hillsboro, MO, for appellant.
Suzan Kay Ponder-Bates, Festus, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.
Application for Transfer to Supreme Court Denied July 18, 2007.

ORDER
PER CURIAM.
Scoey James Wills (Wills) appeals the Judgment and Decree of Modification entered by the Circuit Court of Jefferson County, the Honorable Timothy J. Patterson presiding. In this judgment, the Court modified the parties' joint physical custody arrangement, awarded sole physical custody of the parties' minor child to the mother, Andrea Marie O'Shea (O'Shea), and awarded Wills temporary custody and visitation. The Court also ordered Wills to pay O'Shea child support, and part of her O'Shea's fees.
On appeal, Wills argues that the Court erred when it awarded O'Shea sole physical custody, because a substantial change in circumstances did not occur, and sole physical custody does not provide Wills and the child frequent, continuing, and meaningful contact under Section 452.375.[1] Wills next argues that the Court erred when it found that O'Shea was permitted to relocate to Farmington, and asserts that her relocation notice failed to comply with Section 452.377.2. Wills also claims the Court erred when it ordered him to pay a portion of O'Shea's attorney's fees. Finally, Wills argues that the Court erred when it failed to impute income to O'Shea.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. As such, a written opinion would have no precedential value. The Judgment is affirmed pursuant to Rule 84.16(b)(5).
NOTES
[1]  All statutory references are to RSMo (2000).